Citation Nr: 0812921	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of prostate cancer.

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction, to include consideration of special 
monthly compensation based on the loss of use of a creative 
organ.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and G.P.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1976, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which: (1) granted service connection 
for residuals of prostate cancer and assigned a 0 percent 
rating, effective November 1, 2005; and (2) granted service 
connection for erectile dysfunction and assigned a 0 percent 
rating, effective February 15, 2005.  The veteran perfected 
his appeal as to the initial disability ratings assigned.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 60 days in order to allow for the submission of 
additional evidence for consideration.  Additional evidence 
was submitted in December 2007, accompanied by a waiver of 
initial RO consideration.  This evidence will be considered 
by the Board in adjudicating this appeal.  See 38 C.F.R. § 
20.1304 (2007).

In February 2008, the Board denied the veteran's motion to 
advance his case on the docket, due to the absence of 
sufficient cause.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2007).

For reasons explained below, the issue of entitlement to an 
initial compensable disability rating for erectile 
dysfunction, to include consideration of special monthly 
compensation based on the loss of use of a creative organ, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The veteran's residuals of prostate cancer include voiding 
dysfunction manifested by urinary frequency, with the veteran 
experiencing an average daytime voiding interval between one 
and two hours and awakening to void on an average of two to 
three times per night.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of 
prostate cancer have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim now being resolved on appeal.


Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Specific rating criteria

The veteran's residuals of prostate cancer are currently 
evaluated as 0 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2007).

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system warrant a 100 percent rating.  The Note 
to this code provides that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local reoccurrence or 
metastasis, then the disability is to be rated on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.

Section 4.115b provides the following levels of disability 
for voiding dysfunction, urinary frequency:

10 percent - Daytime voiding interval between two and 
three hours, or; awakening to void two times per night.

20 percent - Daytime voiding interval between one and 
two hours, or; awakening to void three to four times per 
night.

40 percent - Daytime voiding interval less than one 
hour, or; awakening to void five or more times per 
night. 

Analysis

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 20 percent evaluation 
under Diagnostic Code 7528, rated as voiding dysfunction in 
the form of urinary frequency.  The probative medical 
evidence consists of private treatment records dated from 
March 2004 to May 2006.

Throughout the course of his private medical treatment, the 
veteran reported experiencing urinary frequency.  In a March 
2004 private treatment record, the veteran reported 
experiencing a daytime urinary frequency of 6 and nocturia 
times 1, and responded "almost always" when asked how often 
over the past month he had to urinate again less than two 
hours after he finished urinating.  In a June 2004 private 
treatment record, the veteran reported experiencing a daytime 
urinary frequency of 8 and nocturia times 2, and responded 
"about half the time" when asked how often over the past 
month he had to urinate again less than two hours after he 
finished urinating.  In an October 2004 private treatment 
record, the veteran reported experiencing a daytime urinary 
frequency of 7 and nocturia times 2.  In an April 2005 
private treatment record, the veteran reported experiencing a 
daytime urinary frequency of 4 and nocturia times 1.  In a 
May 2006 private treatment record, the veteran responded 
"almost always" when asked how often over the past month he 
had to urinate again less than two hours after he finished 
urinating.

Personal statements from the veteran himself also indicate 
that a higher 20 percent disability rating is warranted at 
this time.  At his December 2007 Travel Board hearing, the 
veteran testified that he awakens to void on an average of 
two to three times per night.  See Travel Board Hearing 
Transcript at pages 11-12.  He also testified that he drinks 
a lot of fluids and voids an average of ten times per day.  
See id. at page 12.

Taking all of this evidence into consideration, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a higher 20 percent rating 
under Diagnostic Code 7528, rated as voiding dysfunction in 
the form of urinary frequency, but no more.

The symptomatology to warrant an evaluation higher than 20 
percent under the criteria of Diagnostic Code 7528 is not 
shown in the veteran's case.  In this regard, the Board notes 
that the veteran's symptomatology as described above does not 
involve a daytime voiding interval of less than one hour, nor 
does it involve the veteran awakening to void five or more 
times per night.  Furthermore, the veteran's symptomatology 
does not include urine leakage, obstructed voiding, or any 
renal dysfunction, so his residuals cannot be rated on any of 
those bases.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2007); see also Travel Board Hearing Transcript at pages 11, 
13.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates an evaluation in excess of 
20 percent.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the effective date of service connection for residuals 
of prostate cancer, November 1, 2005.  See Fenderson, 12 Vet. 
App. at 125-26.  That is to say, the veteran's residuals of 
prostate cancer have been no more than 20 percent disabling 
since the effective date of his award, so his rating cannot 
be "staged" because this represents his greatest level of 
functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent rating is warranted for 
residuals of prostate cancer.  The benefit sought on appeal 
is granted to that extent.


ORDER

An initial 20 percent disability rating for residuals of 
prostate cancer is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.


REMAND

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran was not provided VCAA 
notice at any time with regard to his claim of entitlement to 
an initial compensable disability rating for erectile 
dysfunction, to include consideration of special monthly 
compensation based on the loss of use of a creative organ.  
If the Court determines that a notice error has been 
committed, the Court must take due account of the rule of 
prejudicial error.  See Conway v. Principi, 353 F.3d 1369, 
1374-75 (Fed. Cir. 2004).  In the context of a § 5103(a) 
notice error, such error is "presumed prejudicial, requiring 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The Board cannot rebut the presumption of prejudicial error 
in this case, because the veteran has not adequately 
demonstrated that he had actual knowledge of the evidence and 
information required to substantiate his claim for 
entitlement to an initial compensable disability rating for 
erectile dysfunction, to include consideration of special 
monthly compensation based on the loss of use of a creative 
organ.  On remand, the veteran should be provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 that 
informs him of the evidence and information needed to 
establish entitlement to an initial compensable disability 
rating for erectile dysfunction, to include special monthly 
compensation based on the loss of a creative organ under the 
provisions of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  
Such notice should also inform the veteran that, in order to 
receive special monthly compensation, the evidence must 
demonstrate the loss of use of one or more testicles and, 
specifically, that he has completely lost the ability to have 
sex or to procreate.

During his December 2007 Travel Board hearing, the veteran 
testified that he has continued to receive medical treatment 
from two private doctors (Dr. P. and Dr. H.).  See Travel 
Board Hearing Transcript at page 3.  The veteran also stated 
that he received treatment from a VA healthcare center at 
least once since his VA medical examinations took place in 
February 2005 and April 2005.  See id. at pages 7-8.  He 
testified that he had "a little" erectile function left 
early on after his prostate cancer surgery, but this "since 
has gradually decreased all to nothing."  See id. at page 7.  
He stated that when he mentioned possible treatment options 
(a pump and Viagra) to Dr. P. and Dr. H., both doctors said 
that those options would not help him with his erectile 
dysfunction.  See id. at pages 7-8.  These communications 
with Dr. P. and Dr. H. are not contained in the private 
medical records already associated with the claims file, and 
an attempt should be made to obtain them.

The Board notes that the only VA examination reports 
associated with the claims file are dated in February 2005 
and April 2005, three years ago.  In view of the veteran's 
Travel Board hearing testimony outlined above, a new VA 
examination is warranted in order to fully and fairly 
evaluate his claim on appeal and to determine whether he is 
entitled to special monthly compensation based on the loss of 
use of a creative organ.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim 
remaining on appeal.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

The letter should also contain an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim remaining on appeal, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Finally, the letter should provide 
proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 that 
informs the veteran of the evidence and 
information needed to establish 
entitlement to special monthly 
compensation based on the loss of a 
creative organ under the provisions of 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a).  Such notice should inform 
the veteran that the evidence must 
demonstrate the loss of use of one or 
more testicles and, specifically, that 
he has completely lost the ability to 
have sex or to procreate.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his erectile 
dysfunction at any time since February 
2005.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records 
(including any private medical records 
from Dr. P. and Dr. H.) which have not 
been previously secured and associate 
them with the claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a genitourinary examination 
to evaluate his current level of 
disability as it relates to his 
erectile dysfunction and to determine 
whether he is entitled to special 
monthly compensation based on the loss 
of use of a creative organ.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  
The examiner must determine whether the 
veteran has any deformity of the penis.  
In addition, the examiner is requested 
to opine whether the veteran's service-
connected erectile dysfunction has 
caused the veteran to completely lose 
the ability to have sex or to 
procreate.

4.  After completion of the foregoing 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim of entitlement to an 
initial compensable disability rating 
for erectile dysfunction, to include 
consideration of special monthly 
compensation based on the loss of use 
of a creative organ.  If any 
determination remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


